In re Thomas, Willie Scott; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of St. Mary, 16th Judicial District Court, Div. “B”, No. 108,249.
Writ denied. Although the district court originally imposed an illegally indeterminate sentence, see Sentencing Tr. at 20, the court has effectively resenteneed relator by recognizing that only two years of his sentence were to be served without benefit of parole, probation, or suspension of sentence, see, e.g., State ex rel. Dawson v. Ballard, 460 So.2d 595 (La.1984) (district courts must re-sentence inmates who have received not “fully determinate sentence(s) as to duration of period without benefit of parole.”), as Department of Public Safety and Corrections records reflect.
JOHNSON, J., not on panel.